Citation Nr: 0522018	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.

3.  Entitlement to an initial compensable evaluation for 
patella pain syndrome of the left knee.

4.  Entitlement to an initial compensable evaluation for 
status post compartment syndrome release of the left thigh.

5.  Entitlement to an initial compensable evaluation for an 
allergic reaction skin disability (urticaria).  




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1985 until July 
1985, from November 1987 until March 1992 and from May 1993 
until June 1996.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, Iowa.

It is noted that the veteran's substantive appeal, received 
in December 1997, also included the issues of entitlement to 
service connection for a right shoulder and left hip 
disabilities, and entitlement to compensable ratings for 
disabilities of the left shoulder and right wrist.  The 
veteran withdrew his appeal with respect to the left shoulder 
after a 20 percent evaluation was awarded by the RO in a July 
1998 rating action.  Such withdrawal was communicated in 
correspondence dated in August 1998.  The right shoulder, 
left hip and right wrist issues were denied by the Board in 
September 1999.  That Board decision also remanded the issues 
involved in the instant decision.  Another Board remand was 
ordered in June 2003.  The purpose of such remand was to 
accomplish additional development.  Such development having 
now been completed, these issues are now ready for appellate 
review.  

Finally, it is noted that the veteran's substantive appeal 
form indicated a request for a personal hearing before a 
Veterans Law Judge.  He then amended his request and 
expressed a desire for a videoconference hearing, per 
correspondence dated in January 1998.  However, according to 
a notation on an October 1998 notification letter of record, 
the veteran failed to appear as scheduled.  He made no 
request for a postponement and has not attempted to 
demonstrate good cause for failure to appear.  As such, 
appellate review may proceed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2004). 


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by complaints of pain; objectively, 
limitation of motion was not more than mild, with a combined 
thoracolumbar range of motion exceeding 120 degrees.

2.  The veteran's degenerative joint disease of the cervical 
spine is manifested by complaints of tightness and stiffness; 
objectively, limitation of motion was not more than mild, 
with a combined cervical spine range of motion exceeding 170 
degrees.

3.  The veteran's patellar pain syndrome of the left knee is 
manifested by complaints of pain; objectively, limitation of 
motion was minimal, with no instability, effusion, locking or 
swelling.

4.  The veteran's status post compartment syndrome release of 
the left thigh is manifested by complaints of pain and 
weakness, with some giving away; objectively, limitation of 
motion was minimal, there was no instability and strength was 
normal throughout the lower extremities except for some give 
away of the left hip with resisted flexion.  

5.  The competent evidence reveals a left thigh scar that has 
been shown to be tender to palpation.  

6.  The veteran's allergic reaction skin disability 
(urticaria) is manifested by complaints of itching and flare-
ups of rash with associated swelling and hives; objectively, 
there is no evidence of an active skin disorder upon 
examination.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative arthritis of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5010-5292 (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5010-5290 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2004).

3.  The criteria for entitlement to an initial compensable 
evaluation for patellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5099-5024 (2004).

4.  The criteria for entitlement to an initial compensable 
evaluation for status post compartment syndrome release of 
the left thigh have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5099-5252 (2004).

5.  The criteria for entitlement to a separate evaluation of 
10 percent for a left thigh scar have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7804 (prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

6.  The criteria for entitlement to an initial compensable 
evaluation for allergic reaction skin disability (urticaria) 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 
(prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in August 2003, June 2004 and February 2005 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claims are of record.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Increased rating- degenerative joint disease of the 
lumbar spine

Factual background

Upon VA examination in August 1996, the veteran complained of 
chronic low back pain that radiated to the left hip.  
Objectively, range of motion of the lumbar spine was normal.  
There was no tenderness and straight leg raise was negative.  
Additional neurological testing showed no abnormalities. 

VA outpatient treatment reports dated from 1997 to 1998 do 
not specifically address the veteran's lumbar spine 
disability.  Such records reveal adequate gait, as to toe, 
heel and tandem walking.  Sensory findings were normal.

While VA examination in January 1998 did not address the 
veteran's lumbar spine disability, subjective complaints of 
left foot numbness with prolonged positioning were noted at 
that time.  He denied frank radicular pain or weakness, and 
had no bowel or bladder problems.  The complaints of numbness 
were not objectively confirmed, as neurological studies were 
normal.  The examination report also indicated that past EMG 
results were normal.  

The veteran was again examined in May 2000.  He reported 
moderate to severe back pain, more left-sided, but 
nonradiating.  His back felt week and he tired easily over a 
routine day.  He denied use of crutches or other assistive 
devices.  Objectively, he had forward flexion of the lumbar 
spine to 90 degrees, with pain at the end of motion.  He had 
backward extension to 30 degrees without pain.  He had 
lateral bending to 30 degrees right and 25 degrees left, 
without pain in either direction.  There was full rotation of 
the lumbar spine.  Straight leg raise was negative and the 
veteran could walk without difficulty on his heels and toes.  
He could also perform a deep knee bend.  The back was normal 
in appearance and was nontender.  There was no spasm, 
postural abnormality or fixed deformity.  The musculature of 
the back was normal.  

Regarding lower extremity strength, there was some give away 
of the left hip with resisted flexion.  Sensation was normal 
in all extremities.  The examiner could not elicit the 
forearm or triceps muscles, which he likely attributed to the 
veteran's inability to relax.  No other neurological deficit 
was noted.  

A March 2001 VA nerve conduction study indicated ulnar 
neuropathy across the elbow on both sides.  It was not 
specified whether such notation referred to the left or right 
elbow.  

The veteran was scheduled for an additional VA orthopedic and 
neurologic examination in March 2005.  As indicated in the 
claims folder, he failed to report for such examination.  

Analysis

The veteran is presently assigned a 10 percent evaluation for 
degenerative joint disease of the lumbar spine.  At the 
outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

In the present case, the evidence does not demonstrate a 
diagnosis of intervertebral disc syndrome or of degenerative 
disk disease.  Moreover, neurological findings of record have 
all been normal except for one instance in May 2000 when a VA 
examiner could not elicit the forearm or triceps muscles.  
Such deficit was attributed to the veteran's inability to 
relax.  

Based on the foregoing, the Board finds that the veteran's 
lumbar spine disability does not require analysis under the 
rating criteria for intervetebral disc syndrome.  As such, 
there is no need to discuss the first revision of the rating 
schedule, effective September 23, 2002.  Instead, the 
veteran's degenerative joint disease of the lumbar spine will 
be evaluated under Diagnostic Codes 5010-5292 prior to 
September 26, 2003, and under 5010-5242 as of that date.  

As noted above, the veteran was initially rated for 
degenerative joint disease of the lumbar spine pursuant to 
Diagnostic Code 5010.  Under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  

Prior to September 26, 2003, lumbar range of motion was 
addressed at Diagnostic Code 5292.  That Code section 
provides a 10 percent disability rating for slight limitation 
of motion.  A 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion.  
Finally, a 40 percent rating is for application where there 
is severe limitation of lumbar motion.  

The Board has reviewed the objective evidence of record and 
finds no basis for an increased rating under Diagnostic Code 
5292.  Indeed, upon VA examination in August 1996, the 
veteran's range of motion of the lumbar spine was normal.  
Furthermore, subsequent VA examination in May 2000 revealed 
flexion of the lumbar spine to 90 degrees, backward extension 
to 30 degrees, right lateral bending to 30 degrees, and left 
lateral bending to 25 degrees.  There was full rotation of 
the lumbar spine.  

The Board determines that the objective findings outlined 
above exhibit no more than mild limitation of motion.  In so 
concluding, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the objective evidence does not establish additional 
functional limitation.  To the contrary, there was no lumbar 
tenderness upon VA examination in August 1996.  Moreover, a 
VA outpatient treatment reports dated in December 1997 
reveals adequate gait as to toe, heel and tandem walking.  
Subsequent VA examination in May 2000 showed that the veteran 
could walk without difficulty on his heels and toes.  He 
could also perform a deep knee bend.  At that time, his back 
was nontender, without spasm, postural abnormality or fixed 
deformity.  The veteran repeatedly denied the use of crutches 
or other assistive devices for ambulation. 

In deciding that an increased rating is not warranted on the 
basis of DeLuca principles, the Board acknowledges the 
veteran's complaints of chronic low back pain.  He also 
stated that his back tired easily over the course of a 
routine day.  It is further recognized that the May 2000 VA 
examination did reveal some pain at the end of flexion.  
However, such complaints and findings have already been 
contemplated in the presently assigned 10 percent rating.  
The overall evidence, as discussed above, displays a 
disability picture most closely approximated by the currently 
assigned 10 percent rating under Diagnostic Code 5010-5292 
for the period in question.  

The Board has also considered whether any alternate 
Diagnostic Codes, as they existed prior to September 26, 
2003, may afford the veteran an increased evaluation for his 
degenerative joint disease of the lumbar spine.  One 
potentially applicable Code section is 5295, for lumbosacral 
strain.

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
10 percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating was warranted where 
there was evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

As the evidence of record in the present case fails to 
demonstrate muscle spasm of the lumbar spine, or a loss of 
lateral spine motion, unilateral, in standing position, the 
criteria for the next-higher 20 percent evaluation under 
Diagnostic Code 5295 is not for application.  The Board finds 
no other relevant Code sections under which to rate the 
veteran's degenerative joint disease of the lumbar spine 
prior to September 26, 2003.  

The Board will now consider whether the new General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), effective September 26, 2003, can serve as a 
basis for a higher rating for the veteran's lumbar 
degenerative joint disease.

Under the General Rating Formula, a 10 percent rating is 
warranted where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
where the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 degrees; 
or, where there is evidence of muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

In order to achieve a 20 percent evaluation under the General 
Rating Formula, the evidence must demonstrate the following: 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, where there is evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The Board has reviewed the evidence of record and finds no 
support for an award of the next-higher 20 percent evaluation 
under the General Rating Formula, effective September 26, 
2003.  Indeed, upon most recent VA examination, the veteran's 
forward flexion of the lumbar spine well exceeded 60 degrees.  
Indeed, the veteran had 90 degrees of flexion.  Moreover, the 
combined range of motion of the thoracolumbar spine well 
exceeded 120 degrees.  In fact, without even considering 
rotation, the veteran had 175 degrees of motion.  No other 
evidence of record shows worse range of motion and the 
veteran failed to report for additional examination in 2005.  

The evidence of record also fails to demonstrate muscle spasm 
or guarding.  To the contrary, VA examination in May 2000 
revealed that the veteran's back had no spasm.  The 
appearance of the lumbar spine was normal, without postural 
abnormality or fixed deformity.  The musculature of the back 
was also normal.  Finally, regarding gait, VA outpatient 
treatment reports dated from 1997 to 1998 reveal adequate 
toe, heel and tandem walking.  Subsequent VA examination in 
May 2000 showed that the veteran could walk without 
difficulty on his heels and toes.  

Based on the foregoing, the criteria necessary to establish 
the next-higher 20 percent evaluation under the General 
Rating Formula have not been satisfied.  To the contrary, the 
veteran's disability picture is consistent with his current 
10 percent rating for degenerative joint disease of the 
lumbar spine.  In so finding, the Board has considered 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  However, as previously discussed, the objective 
evidence does not establish additional functional limitation.  

In conclusion, the veteran's 10 percent rating for 
degenerative joint disease of the lumbar spine is appropriate 
for the entirety of the appeal period and there is no basis 
for a higher evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
degenerative joint disease of the lumbar spine has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  Increased rating- degenerative joint disease of the 
cervical spine

Factual background

Upon VA examination in August 1996, range of motion of the 
cervical spine was normal.  There was no tenderness and 
straight leg raise was negative.  Additional neurological 
testing showed no abnormalities. 

VA outpatient treatment reports dated from 1997 to 1998 do 
not specifically address the veteran's cervical spine 
disability.  Such records reveal adequate gait, as to toe, 
heel and tandem walking.  Sensory findings were normal.

While VA examination in January 1998 did not address the 
veteran's cervical spine disability, subjective complaints of 
left foot numbness with prolonged positioning were noted at 
that time.  He denied frank radicular pain or weakness, and 
had no bowel or bladder problems.  His complaints of numbness 
were not objectively confirmed, as neurological studies were 
normal. The examination report also indicated that past EMG 
results were normal.  

The veteran was again examined in May 2000.  He reported neck 
pain, described as a stiffness and tightness discomfort.  It 
occurred off and on daily.  He stated that such pain was 
moderate in degree, rating it as a 3 out of 10.  One 
precipitating factor was looking down while reading.  He 
reported that his neck pain was nonradiating.  He denied 
weakness or fatigability of the neck and did not wear a neck 
brace.  

Objectively, the veteran had forward flexion of the cervical 
spine to 60 degrees, with tightness at the end of motion.  He 
had backward extension to 75 degrees, again with tightness at 
the end of motion.  He had full lateral bending to 40 degrees 
bilaterally.  He had 55 degrees of rotation bilaterally.  
There was normal strength of the cervical spine muscles.  

The veteran had normal upper extremity strength.  Regarding 
lower extremity strength, there was some give away of the 
left hip with resisted flexion.  Sensation was normal in all 
extremities.  The examiner could not elicit the forearm or 
triceps muscles, which he likely attributed to the veteran's 
inability to relax.  No other neurological deficit was noted.  
X-rays of the cervical spine were normal.

A March 2001 VA nerve conduction study indicated ulnar 
neuropathy across the elbow on both sides.  It was not 
specified whether such notation referred to the left or right 
elbow.  

The veteran was scheduled for an additional VA orthopedic and 
neurologic examination in March 2005.  As indicated in the 
claims folder, he failed to report for such examination.  
Moreover, the VCAA notice letter provided in February 2005 
informed him of the importance of appearing for his 
examination and explained the potential consequences of 
failing to report.  He was instructed to contact the medical 
facility if he needed to reschedule the appointment.  

Analysis

The veteran is presently assigned a 10 percent evaluation for 
degenerative joint disease of the cervical spine.  At the 
outset, it is observed that the schedular criteria for 
disabilities of the spine has undergone revision during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

In the present case, the evidence does not demonstrate a 
diagnosis of intervertebral disc syndrome or of degenerative 
disk disease.  Moreover, neurological findings of record have 
all been normal except for one instance in May 2000 when a VA 
examiner could not elicit the forearm or triceps muscles.  
Such deficit was attributed to the veteran's inability to 
relax.  

Based on the foregoing, the Board finds that the veteran's 
cervical spine disability does not require analysis under the 
rating criteria for intervetebral disc syndrome.  As such, 
there is no need to discuss the first revision of the rating 
schedule, effective September 23, 2002.  Instead, the 
veteran's degenerative joint disease of the cervical spine 
will be evaluated under Diagnostic Codes 5010-5290 prior to 
September 26, 2003, and under 5010-5242 as of that date.  

As noted above, the veteran was initially rated for 
degenerative joint disease of the cervical spine pursuant to 
Diagnostic Code 5010.  Under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  

Prior to September 26, 2003, cervical range of motion was 
addressed at Diagnostic Code 5290.  That Code section 
provides a 10 percent disability rating for slight limitation 
of motion.  A 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion.  
Finally, a 30 percent rating is for application where there 
is severe limitation of cervical motion.  

The Board has reviewed the objective evidence of record and 
finds no basis for an increased rating under Diagnostic Code 
5290.  Indeed, upon VA examination in August 1996, the 
veteran's range of motion of the cervical spine was normal.  
Furthermore, subsequent VA examination in May 2000 revealed 
flexion of the cervical spine to 60 degrees, backward 
extension to 75 degrees, lateral bending left and right to 40 
degrees, and bilateral rotation to 55 degrees.   

The Board determines that the objective findings outlined 
above exhibit no more than mild limitation of motion.  In so 
concluding, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the objective evidence does not establish additional 
functional limitation.  To the contrary, there was no 
cervical  tenderness upon VA examination in August 1996.  
Moreover, there was no loss of muscle strength upon VA 
examination in May 2000.  Further, the veteran denied the use 
of a neck brace.  It is acknowledged that that the veteran 
has complained of neck stiffness and tightness.  Objectively, 
the May 2000 examination report did reveal tightness at the 
end of flexion and extension.  However, the Board determines 
that such complaints and findings have already been 
contemplated in the presently assigned 10 percent rating.  
The overall evidence, as discussed above, displays a 
disability picture most closely approximated by the currently 
assigned 10 percent rating under Diagnostic Code 5010-5290 
for the period in question.  

The Board has also considered whether any alternate 
Diagnostic Codes, as they existed prior to September 26, 
2003, may afford the veteran an increased evaluation for his 
degenerative joint disease of the cervical spine.  However, 
as the evidence fails to demonstrate ankylosis, Diagnostic 
Code 5287 is not for application.  The Board finds no other 
relevant Code sections under which to rate the veteran's 
degenerative joint disease of the cervical spine prior to 
September 26, 2003.  

The Board will now consider whether the new General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), effective September 26, 2003, can serve as a 
basis for a higher rating for the veteran's cervical 
degenerative joint disease.

Under the General Rating Formula, a 10 percent rating is 
warranted where
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, where the 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, where 
there is evidence of muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  

In order to achieve a 20 percent evaluation under the General 
Rating Formula, the evidence must demonstrate the following: 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, where the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or, where there is evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The Board has reviewed the evidence of record and finds no 
support for an award of the next-higher 20 percent evaluation 
under the General Rating Formula, effective September 26, 
2003.  Indeed, upon most recent VA examination in May 2000, 
the veteran's forward flexion of the cervical spine well 
exceeded 15 degrees.  Indeed, the veteran had 60 degrees of 
flexion.  Moreover, the combined range of motion of the 
cervical spine well exceeded 170 degrees.  In fact, the 
veteran's combined range of cervical motion was 230 degrees.  
No other evidence of record shows worse range of motion and 
the veteran failed to report for additional examination in 
2005.  

The evidence of record also fails to demonstrate muscle spasm 
or guarding.  To the contrary, VA examination in May 2000 
revealed that the veteran's back had no spasm.  The 
appearance of the spine was normal, without postural 
abnormality or fixed deformity.  Finally, regarding gait, VA 
outpatient treatment reports dated from 1997 to 1998 reveal 
adequate toe, heel and tandem walking.  Subsequent VA 
examination in May 2000 showed that the veteran could walk 
without difficulty on his heels and toes.  

Based on the foregoing, the criteria necessary to establish 
the next-higher 20 percent evaluation under the General 
Rating Formula have not been satisfied.  To the contrary, the 
veteran's disability picture is consistent with his current 
10 percent rating for degenerative joint disease of the 
cervical spine.  In so finding, the Board has considered 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  However, as previously discussed, the objective 
evidence does not establish additional functional limitation.  

In conclusion, the veteran's 10 percent rating for 
degenerative joint disease of the cervical spine is 
appropriate over the entirety of the appeal period and there 
is no basis for a higher evaluation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
degenerative joint disease of the cervical spine has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  Increased rating- patella pain syndrome of the left 
knee

Factual background

Upon VA examination in August 1996, the veteran complained of 
constant left knee pain.  Objectively, range of motion was 
normal and there was no swelling, atrophy or tenderness.  
There was also no crepitus.  

VA outpatient treatment reports dated from 1997 to 1998 
reveal complaints of left knee pain.  A December 1997 entry 
indicated adequate gait, as to toe, heel and tandem walking.  

The veteran was again examined by VA in January 1998.  He 
complained that his left knee was sensitive to anterior 
pressure.  He denied feelings of frank instability, 
persistent swelling or locking symptomatology.  On physical 
examination, the veteran had left knee range of motion from 0 
to 120 degrees.  There was no effusion.  Lachman's test, 
pivot shift, and posterior sign were all negative.  There was 
no tenderness to the medial and lateral joint lines.  There 
was some tenderness over the anterior aspect of the patella.  
Neurological examination of the left foot was normal.  Left 
knee films were unremarkable.  

A January 2000 VA outpatient treatment report indicated 
complaints of left knee pain.  There was no gross limitation 
in range of motion.  

The veteran was next examined by VA in May 2000.  He 
complained of severe pain in the left knee.  The pain would 
come on suddenly with pressure on the knee from his clothing, 
rolling over in bed or bumping into something.  He described 
the pain as sharp and very severe, rated as a 15 on a 10-
scale.  Such pain only lasted a few seconds, and relieved as 
the pressure on the knee was relieved.  To demonstrate his 
pain, the veteran felt around his knee for a sore spot.  Upon 
finding one, he jumped in pain.  He explained that he could 
not work at jobs that required kneeling because of his left 
knee problems.  

The veteran also described a pressure-type pain in the left 
knee that was usually a 1 to 2 in intensity on a scale of 1 
to 10.  Such pain was present most of the time and increased 
in severity with use of the knee, such as walking 10 blocks 
at a fast pace.  Normal walking did not cause the pain to 
flare.  The veteran also explained that sitting for more than 
45 minutes caused his left knee pain to worsen.  Upon 
standing after such a period of inactivity, his knee was 
painful and stiff.  He denied use of a knee brace.  

Objectively, the veteran's gait was normal, though he had a 
slight limp when first standing up to begin the examination.  
There was no effusion, redness, heat, abnormal movement or 
guarding of movement with respect to the left knee.  There 
was a full range of motion without pain.  McMurray's and 
drawer tests were negative and there was no medial or lateral 
laxity of the left knee.  There was no knee crepitus.  No 
tenderness was ascertained.  There was also no subluxation of 
the kneecaps, which were both of normal tightness and had 
normal tracking.

Following the physical evaluation, the VA examiner stated his 
opinion that the veteran did not have additional limitation 
of motion or function ability of the left knee.  In so 
finding, the examiner commented that the veteran's described 
limitations of function during periods of flare up were 
minimal in degree.  X-rays of the left knee were normal.  

A May 2001 VA clinical record indicates that the veteran's 
gait was fully within normal limits, without limp or 
instability.  His balance was also normal.  No external 
devices were used for ambulation.  

The veteran was scheduled for an additional VA orthopedic 
examination in March 2005.  As indicated in the claims 
folder, he failed to report for such examination.  Moreover, 
the VCAA notice letter provided in February 2005 informed him 
of the importance of appearing for his examination and 
explained the potential consequences of failing to report.  
He was instructed to contact the medical facility if he 
needed to reschedule the appointment.  

Analysis

The veteran's patellar pain syndrome of the left knee is 
currently rated as noncompensable pursuant to Diagnostic Code 
5099-5024.  

Diagnostic Code 5024, for tenosynovitis, instructs the rater 
to evaluate the disability on the basis of limitation of 
motion of the part affected.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The Board has reviewed the objective evidence of record and 
finds no basis for an increased rating under Diagnostic Codes 
5260 or 5261.  Indeed, VA examination examinations in August 
1996 and May 2000 reveal full range of motion of the left 
knee.  Moreover, upon examination in January 1998, the 
veteran could flex to 120 degrees and had full extension to 0 
degrees.  Such findings are outside the prescribed ranges for 
a compensable rating based on limitation of motion. 

In concluding that the veteran is not entitled to an 
increased rating for patellar pain syndrome of the left knee 
on the basis of limitation of motion, the Board has 
considered additional functional limitation due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The veteran's functional limitation will 
be discussed below.

Concerning functional limitation, the Board acknowledges the 
veteran repeated complaints of left knee pain.  Specifically, 
the veteran stated in January 1998 that his left knee was 
sensitive to anterior pressure.  That examination revealed 
some tenderness over the anterior aspect of the patella.  
Moreover, upon VA examination in May 2000, the veteran 
endorsed sharp and severe left knee pain with sudden 
pressure.  He rated such pain as a 15 on a 10-scale.  At that 
time, he also described a lesser, constant, pressure-type 
pain and endorsed flare-ups with increased activity.
Objectively, had a slight limp when first standing up to 
begin the examination.  His gait was then described as normal 
once he adjusted to standing.

Despite the above complaints and findings, the Board finds 
that an increased rating based on additional functional 
limitation is not justified, when the veteran's overall 
disability picture is assessed.  In reaching this conclusion, 
the Board relies on the August 1996 VA examination report, 
which showed no swelling, atrophy or tenderness of the left 
knee.  There was also no crepitus demonstrated.  Furthermore, 
a December 1997 entry indicated adequate gait, as to toe, 
heel and tandem walking.  Additionally, upon VA examination 
in January 1998, there was no effusion of the left knee.  
Lachman's test, pivot shift, and posterior sign were all 
negative.  There was no tenderness to the medial and lateral 
joint lines.  Additionally, upon VA examination in May 2000, 
the veteran denied use of a knee brace.  At that time, there 
was no effusion, redness, heat, abnormal movement or guarding 
of movement with respect to the left knee.  McMurray's and 
drawer tests were negative and there was no medial or lateral 
laxity of the left knee.  There was no knee crepitus and no 
tenderness was ascertained.  There was also no subluxation of 
the kneecaps, which were both of normal tightness and had 
normal tracking.  Following the physical evaluation, the VA 
examiner explicitly opined that the veteran did not have 
additional limitation of motion or function ability of the 
left knee.  Finally, a May 2001 VA clinical record indicates 
that the veteran's gait was fully within normal limits, 
without limp or instability.  His balance was also normal.  

The Board has also considered whether any alternate 
Diagnostic Codes could serve as a basis for a higher rating 
in the present case.  As there is no showing of ankylosis, 
Diagnostic Code 5256 is not for application.  As the evidence 
does not demonstrate recurrent subluxation or lateral 
instability, Diagnostic Code 5257 does not apply.  There are 
no other Code sections relevant to this claim.

In addition to considering alternate rating codes, the Board 
has also contemplated the possibility of assigning separate 
evaluations for limitation of flexion and extension of the 
left knee.  In this regard, the Board acknowledges VAOPGCPREC 
9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in the present case, the medical findings do not 
establish loss of extension or flexion to a compensable 
degree, even with consideration of pain.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here. 

In conclusion, the veteran's noncompensable rating for 
patellar pain syndrome is appropriate and there is no basis 
for a higher evaluation during any portion of the appeal 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
patellar pain syndrome has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

IV.  Increased rating- compartment syndrome release of the 
left thigh

Factual background

Upon VA examination in August 1996, the veteran complained of 
intermittent left thigh pain.  Objectively, range of motion 
of the left leg was normal.  There was no swelling, atrophy 
or tenderness.  A 20 cm by 1 cm horizontal surgical scar was 
noted on the left lateral thigh, with tenderness to 
palpation.  

VA outpatient treatment reports dated from 1997 to 1998 
reveal complaints of left thigh pain.  An August 1997 report 
indicated complaints of difficulty with walking and sitting.  

The veteran was again examined by VA in January 1998.  He 
complained of mild weakness of the left thigh, particularly 
with heavy activity.  He also endorsed some giving-away 
symptoms, also with heavy activity.  Objectively, there was a 
15-cm. well-healed surgical scar on the left quadriceps 
laterally along the tensor fasciae latae.  There was a defect 
in the tensor with some herniation of the muscle.  Motor 
strength was 5/5 and there was no gross atrophy.  
Neurological examination of the left foot was normal.  In his 
closing comments, the VA examiner noted that there was no 
weakness on strength testing of the left thigh.  

The veteran was again examined by VA in May 2000.  The report 
of history indicated that the veteran had undergone surgery 
on the left thigh in 1994.  The veteran stated that he had 
pain in the area of his incision when walking and taking 
longer steps.  He remarked that sometimes there were no 
precipitating factors.  He described the pain as a tearing 
sensation of his skin, or a burning pain.  It occurred two to 
three times weekly and lasted for a few seconds.  He stated 
that the pain was severe.  He denied using a leg brace and 
reported no limitations due to his left thigh disability.  

Objectively, a 17 by .8 cm scar was noted over the left 
thigh.  Such scar was nontender and there was no keloid or 
adhesion.  There was no muscle herniation.  
The veteran's gait was normal, though he had a slight limp 
when first standing up to begin the examination.  He had full 
range of motion for flexion adduction and abduction of the 
left hip.  External rotation was 55 degrees and internal 
rotation was 35 degrees.  There was no instability.  Strength 
was normal throughout the lower extremities except for some 
give away of the left hip with resisted flexion.  There was 
no abnormal movement of guarding of movement of the left hip.  

The veteran's right thigh measured 10 cm. above the superior 
edge of the patella was 40 cm, as compared to 41 on the left.  
The knees measured 38.5 bilaterally.  At 12 cm below the 
inferior edge of the patella, his right calf measured 32.5 
cm, compared to 32.3 on the left.  There was no functional 
loss of the left leg by signs of muscle atrophy in the knee 
or calf.  

A May 2001 VA clinical record indicates that the veteran's 
gait was fully within normal limits, without limp or 
instability.  His balance was also normal.  No external 
devices were used for ambulation.  

The veteran was scheduled for an additional VA orthopedic 
examination in March 2005.  As indicated in the claims 
folder, he failed to report for such examination.  Moreover, 
the VCAA notice letter provided in February 2005 informed him 
of the importance of appearing for his examination and 
explained the potential consequences of failing to report.  
He was instructed to contact the medical facility if he 
needed to reschedule the appointment.  

Analysis

The veteran is currently assigned a noncompensable rating for 
status post compartment syndrome release of the left thigh 
pursuant to Diagnostic Code 5299-5252.  That Code section 
provides a 10 percent evaluation where flexion of the thigh 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion of the thigh is limited to 30 
degrees.  

The Board has reviewed the objective evidence of record and 
finds no basis for an increased rating under Diagnostic Codes 
5252.  Indeed, upon VA examination in August 1996, left leg 
range of motion was normal.  Additional examination does not 
demonstrate limitation of left thigh flexion to 45 degrees or 
worse.  

In concluding that the veteran is not entitled to an 
increased rating for his service-connected left thigh 
disability on the basis of limitation of motion, the Board 
has considered additional functional limitation due to 
factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges his complaints of weakness and giving away 
in the left thigh associated with heavy activity.  The 
veteran also endorsed some pain with movement along his 
surgical incision on the left thigh.  Objectively, VA 
examination in May 2000 revealed some give away of the left 
hip with resisted flexion.  

Despite the above complaints and findings, the Board finds 
that an increased rating based on additional functional 
limitation is not justified, when the veteran's overall 
disability picture is assessed.  In reaching this conclusion, 
the Board relies on the January 1998 VA examination, which 
showed 5/5 motor strength and no gross atrophy of the left 
thigh.  At that time, the VA examiner noted that there was no 
weakness on strength testing of the left thigh.  Moreover, 
upon VA examination in May 2000, the veteran denied use of a 
leg brace and reported no limitations due to his left thigh 
disability.  After slightly limping upon first standing up to 
begin the examination, the veteran then demonstrated a normal 
gait.  He had full range of motion for flexion, adduction and 
abduction of the left hip.  External rotation was 55 degrees 
and internal rotation was 35 degrees.  There was no 
instability and there was no abnormal movement of guarding of 
movement of the left hip.  Strength was normal throughout the 
lower extremities aside from slight give away of the left hip 
as previously discussed.  Finally, a May 2001 VA clinical 
record indicates that the veteran's gait was fully within 
normal limits, without limp or instability.  His balance was 
also normal.

The Board has also considered whether any alternate 
Diagnostic Codes might afford the veteran a higher rating.  
In this vein, Diagnostic Code 5251 provides a 10 percent 
rating where extension of the thigh is limited to 5 degrees.  
Moreover, Diagnostic Code 5253, pertaining to impairment of 
the thigh, is also relevant.  That Code section provides a 10 
percent rating for limitation of rotation of the affected 
leg, where toe-out is limited to 15 degrees.  

The objective evidence does not support an increased rating 
on the basis of either Diagnostic Code described above.  To 
the contrary, the veteran could extend his leg to 0 degrees, 
as indicated in the previous discussion concerning the 
veteran's knee claim.  Moreover, he had full range of motion 
for flexion, adduction and abduction of the left hip.  
External rotation was 55 degrees and internal rotation was 35 
degrees.

The Board finds no other relevant Code sections under which 
to evaluate his status post compartment syndrome release of 
the left thigh.  

It is observed that the evidence of record reveals a left 
thigh scar.  The Board has considered the propriety of 
assigning a separate evaluation for such scar.  In this vein, 
it is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2004) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

Here, an August 1996 VA examination report indicates a 20 cm 
by 1 cm horizontal surgical scar on the left lateral thigh, 
which was tender to palpation.  It appears that such 
symptomatology is distinct from the veteran's left thigh 
weakness and thus is deemed to warrant a separate rating.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the schedular criteria pertaining to skin disabilities 
was amended during the pendency of this appeal, on August 30, 
2002, Diagnostic Code 7804 remained ualtered.  Both prior to 
and from August 30, 2002, that Code section provides a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration.  While the scar at issue 
here does not appear to be superficial, there is evidence of 
tenderness and thus a 10 percent evaluation under Diagnostic 
Code 7804 is appropriate by analogy.  See 38 C.F.R. § 4.20.  
A higher evaluation is not warranted under either the old or 
new version of 38 C.F.R. § 4.118.  In so concluding, it is 
noted that the scar is not deep and has not been noted to 
cause limitation of function.

In conclusion, the veteran's noncompensable rating for status 
post compartment syndrome release of the left thigh is 
appropriate and there is no basis for a higher evaluation for 
any part of the appeal period.  However, a separate 10 
percent evaluation for a left thigh surgical scar is 
justified.  In reaching these conclusions, the Board notes 
that the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
status post compartment syndrome release of the left thigh 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

V.  Increased rating- allergic reaction skin disability

Factual background

Upon VA examination in January 1998, the veteran reported a 
history of anaphylactic reaction.  He stated that his 
treatment providers have informed him he is allergic to dairy 
products.  When his rash flares up, his face swells and he 
develops hives all over his body.  His rash was aggravated by 
hot body temperature.  For example, when he ran to catch a 
bus, he began to itch.  He stated that he started to itch at 
least once a week.  Bad reactions occurred about 5 times a 
year.  On such occasions he would use an Epinephrine kit.  
His current treatment involved Benadryl and Atarax, which he 
took daily.  Objectively, there was no rash present at the 
time of the examination.  

In a January 2000 VA outpatient treatment report, the veteran 
complained of a heat-induced allergic reaction.  There was no 
evidence of cutaneous lesions at that time.  

In May 2001 the veteran was examined on a fee-basis for the 
purposes of ascertaining his entitlement to an increased VA 
disability evaluation.  At that time, the veteran reported 
frequent skin breakouts.  His reported symptoms included 
itching, rash, hives and whelps.  It was indicated the 
condition was worsened by hot showers, heat or scratching.  
Riding a bike or playing basketball also reportedly caused 
his symptoms to intensify.  It was noted that Benadryl 
controlled well his skin problems.  

The veteran was scheduled for an additional VA dermatological 
examination in March 2005.  As indicated in the claims 
folder, he failed to report for such examination.  Moreover, 
the VCAA notice letter provided in February 2005 informed him 
of the importance of appearing for his examination and 
explained the potential consequences of failing to report.  
He was instructed to contact the medical facility if he 
needed to reschedule the appointment.  

Analysis

The veteran is currently assigned a noncompensable evaluation 
for urticaria, claimed as a body rash, pursuant to Diagnostic 
Code 7806. 

It is noted that 38 C.F.R. § 4.118, governing skin 
disabilities, has undergone significant revision during the 
pendency of this appeal.  Each version of the law has been 
considered and the Board concludes that neither provides a 
basis for a compensable rating.  

Prior to August 30, 2002, Diagnostic Code 7806, concerning 
eczema, provided a noncompensable rating where there was 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
was warranted for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation was warranted where the evidence demonstrated 
constant exudation or itching, with extensive lesions or 
marked disfigurement.  

Here, the record indicates that Benadryl well-controlled the 
skin disability.  Further, there is no objective evidence of 
current symptomatology.  The veteran was asymptomatic upon VA 
examinations in January 1998 and May 2001.  He failed to 
report for additional examination in 2005.  

Based on the above, the old version of Diagnostic Code 7806 
does not serve as a basis for a compensable rating for the 
veteran's urticaria.  There are no relevant alternate 
Diagnostic Codes under which to rate the condition.

The Board will now consider the revised version of 38 C.F.R. 
§ 4.118, effective August 30, 2002.  Under the amended 
provisions, a noncompensable rating applies where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy 
required during the last 12 months.  
A 10 percent rating is warranted where at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period. 

The evidence of record does not establish the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Moreover, as the veteran's urticaria has not been 
active at the time of his VA examinations, there is no 
objective evidence showing that at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent, of exposed areas are affected.  It is 
again noted that the veteran was afforded an opportunity for 
another VA dermatological examination, which was scheduled in 
2005.  However, the veteran failed to report.  

Based on the foregoing, the revised version of Diagnostic 
Code 7806 does not serve as a basis for a compensable 
evaluation for the veteran's urticaria.  Additionally, there 
are no relevant alternate Diagnostic Codes for consideration.  

In conclusion, the veteran's noncompensable rating for 
urticaria is appropriate and there is no basis for a higher 
evaluation during any portion of the appeal period.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
urticaria has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine is denied.

An initial compensable evaluation for patella pain syndrome 
of the left knee is denied.

An initial compensable evaluation for compartment syndrome 
release of the left thigh is denied.

A separate 10 percent evaluation for a left thigh scar is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

An initial compensable evaluation for an allergic reaction 
skin disability (urticaria) is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


